Howard, J.:
The claimant was a traveling salesman. His employer was engaged in the manufacture of leather and other fabric novelties in New York city. The claimant occasionally visited the factory to procure samples. He was injured while riding in a public bus from White Plains to Port Chester, and was at the time of the accident engaged in his regular occupation of going from place to place for the purpose of selling goods.
Under group 32 of section 2 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41) the employer was engaged in a hazardous employment, but the claimant was not so engaged. The hazards incident to manufacturing leather goods in no manner menaced this claimant riding along on the highway in a bus with other passengers. In fact, the vicissitudes of the claimant as he journeyed from town to town were not in the remotest degree affected by the character of the business carried on by his employer; his perils were not increased, his safety not diminished. It is not sufficient under the statute for the employer to be engaged in a hazardous employment; the claimant must have been so engaged.
We have just recently passed upon this question in a case quite similar to this. (Matter of Sickles v. Ballston Refrigerating Storage Co., 171 App. Div. 108.) In view of the opinion written there it is unnecessary to make further comment here.
The award should be reversed and the matter remitted to the Commission for further consideration.
All concurred.
Award reversed and the matter remitted to the Commission for further consideration.